Christopher C. McGrath, S.
This discovery proceeding involves the ownership of a savings account, now in form, a joint account with right of survivor which originally was in the individual name of the decedent in a New Jersey savings and loan association. This court has jurisdiction over the petitioning executor, the respondent and the issue of title between them. The New Jersey bank has conceded its indebtedness and is willing to pay in accordance with the determination of this court.
The law of New Jersey is applicable to this bank account. (Matter of Kugel, 192 Misc. 61.) The statutes in question are title 17 of the New Jersey Statutes Annotated (§§ 12A-48.3, *92912A-49.1) which were enacted in 1955 solely for the purpose of establishing a conclusive presumption of vesting title to moneys in a joint account in a savings and loan association in a survivor when the account so stated (Chary v. First Sav. & Loan Assn. of Little Falls, 32 N. J. 418).
There was no question as to the genuineness of the signature of the decedent to the joint account agreement. There was a question, however, as to the date the account was changed at the bank from an individual account to a joint account. The petitioner claims April 14, 1960, while the respondent claims April 11,1960.
The court believes the testimony of the respondent and his witnesses to the effect that the transaction was completed at the bank prior to the death of the decedent, namely on April 11,1960.
Consequently this discovery proceeding is dismissed.